                      Case 1:21-cv-00475-LAK Document 52 Filed 01/25/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                 Southern District
                                               __________  DistrictofofNew York
                                                                        __________


MAZON: A JEWISH RESPONSE TO HUNGER, et al                         )
                             Plaintiff                            )
                                v.                                )      Case No.     1:21-cv-00475 (LAK)
  U.S. DEP'T OF HEALTH & HUMAN SERVS., et al.                     )
                            Defendant                             )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
        MAZON: A Jewish Response to Hunger, Services & Advocacy for GLBT Elders, The New York City Gay and Lesbian Anti-Violence
        Project, Ark of Freedom Alliance, Freedom From Religion Foundation, American Atheists, and Hindu American Foundation     .


Date:          01/25/2021                                                                 s/ Alexander Gouzoules
                                                                                              Attorney’s signature


                                                                                      Alexander Gouzoules, AG1723
                                                                                         Printed name and bar number
                                                                           Americans United for Separation of Church & State
                                                                                     1310 L Street NW, Suite 200
                                                                                       Washington, DC 20005

                                                                                                    Address

                                                                                             gouzoules@au.org
                                                                                                E-mail address

                                                                                               (202) 898-2134
                                                                                               Telephone number

                                                                                               (202) 466-3353
                                                                                                 FAX number
